 



Exhibit 10.3
[Translation from Hebrew]
EMPLOYMENT AGREEMENT
Made and executed this 19th day of December, 2004

     
BETWEEN:
  Protalix Ltd.
Of 2 Snonit Road, Science Park, P.O.B. 455, Carmiel 20100
(hereinafter: “the Company”)

of the one part                      

     
AND:
  Dr. Einat Almon (I.D. 55614481)
Of: 10 Hadass St., Timrat,
(hereinafter: “the Employee”)

of the other part                    

     
WHEREAS
  The Company is engaged in biotechnology; and
 
   
WHEREAS
  The Employee is desirous of working in the position of Senior Director of
Product Development in the field of biotechnology (“the Position”); and
 
   
WHEREAS
  The Employee declares that she has the know-how, skills and experience
required in order to fulfill the Position pursuant to the terms of this
Agreement; and
 
   
WHEREAS
  On reliance on the Employee’s declarations and undertakings contained in this
Agreement, the Company is desirous of employing the Employee, and the Employee
is desirous of being employed by the Company in the Position, pursuant to the
terms contained in this Agreement;

    It is therefore declared, stipulated and agreed between the parties as
follows:   1.   Preamble, Appendices and interpretation

  1.1   The preamble and the Appendices hereto constitute an integral part
thereof and are to be read as one with the remaining clauses thereof.     1.2  
The headings to the clauses are for ease of reference only and are not to be
applied in the interpretation of this Agreement.

2.   Declarations of the parties       The parties declare and acknowledge as
follows:

  2.1   This Agreement is personal and special, and regulates the relationship
between the Company and the Employee and no general or special collective
agreement will therefore apply to the Employee.     2.2   This Agreement
encompasses all the payments and/or benefits and/or other conditions of any kind
whatsoever to which the Employee is entitled from the Company in connection with
her employment.     2.3   No custom between the Company and other employees (if
any) or practice will apply to the relationship between the Employee and the
Company unless



--------------------------------------------------------------------------------



 



2

      expressly adopted by this Agreement and to the extent so adopted. If the
Company grants the Employee in a certain case or cases, any benefit or payment
that has not been specified in this Agreement – the grant thereof will not
create a custom between the parties or obligate the Company in any other or
additional cases.

3.   Description of the position

  3.1   It is hereby agreed that the Employee will work at and be employed by
the Company in the position of Senior Director of Product Development in the
field of biotechnology, on a full-time basis; the Position will include:

  3.1.1   The identification, absorption and development of new protein to be
used as products in and by the Company;     3.1.2   Pre-clinical and clinical
development of enzymes to treat Gaucher disease;     3.1.3   Working with the
FDA and clinical researchers;     3.1.4   Responsibility for managing the
Company’s patents portfolio with the patent editor; and     3.1.5   The carrying
out of any other task or assignment required in connection with the performance
of the Position by the Employee, in accordance with the CEO’s decision.

  3.2   The Employee will, in her work in the Company, be subordinate to the CEO
of the Company; participate at the discretion of the CEO, in discussions
pertaining to tracking the methods of operating in the Company, to the extent
they pertain to her Position and acting in accordance with the Company policy
and procedures, as prevailing from time to time.

4.   Undertakings of the Employee

  4.1   The Employee undertakes to devote all her working time for the purpose
of performing the Position, to the extent of the work stated in clause 3.1
above, and will apply all her energies, skills, knowledge and experience to her
employment in the Company, carry out her work in the Company professionally,
devotedly and diligently, faithfully act vis-à-vis the Company and use her best
endeavours to promote the business and affairs of the Company.     4.2   The
Employee undertakes not, for the duration of her employment with the Company, to
engage, directly or indirectly, in any other or additional work or employment,
either during or after working hours, for consideration or otherwise, unless she
receives the prior written consent and approval of the CEO at his discretion.  
  4.3   The Employee will not accept in connection with her employment at the
Company any consideration or benefit whatsoever from any party, including from
customers or suppliers of the Company, either directly or indirectly.     4.4  
The Employee undertakes to notify the Company immediately of any matter or thing
in which she has a personal interest or that could constitute a conflict of
interest with her work at the Company.



--------------------------------------------------------------------------------



 



3



5.   Salary and bonuses

  5.1   The Employee’s salary during the period of her employment with the
Company will be NIS. 28,000 (twenty-eight thousand shekels) (gross) per month
that will be paid to her by the 10th of each month in respect of the preceding
month (hereinafter: “the Salary”). The Salary consists of any increment that it
is obligatory or usually paid to employees at the Employee’s grade and status.
It is clarified that any benefit, contribution or bonus to which the Employee
will be entitled pursuant to the terms of this Agreement will be computed on the
basis of the Salary only, without any benefit, contribution or bonus being taken
into account or included in, the Salary.     5.2   In addition, if (and only if)
any of the circumstances set out in clauses 5.2.1 and 5.2.3 hereof apply, will
the Employee receive bonuses as prescribed in those clauses, as follows:

  5.2.1   A bonus in the sum of US$15,000 for each new protein that will, after
passing initial and successful due diligence investigation, be integrated by
means of the Employee in the Company’s development program (if at all);    
5.2.2   A bonus in the sum of US$10,000 upon commencement of Phase III of the
development of the enzyme to treat Gaucher disease (if at all);     5.2.3   A
bonus in the sum of US$30,000 for approval as a medication by the FDA of the
protein developed by the Company to treat Gaucher disease (if at all).

6.   Discussion of Grade and Salary

  6.1   Six months after the date of the commencement of the Employee’s
employment a discussion will be held with the Employee pertaining to her
appointment as Vice-President of the Company, including the terms of her
employment derivative therefrom (VP).     6.2   As from the second year of the
Employee’s employment, at the end of each year during the term of this
Agreement, a discussion will be held on the amount of the Employee’s salary, and
the possibility of the Employee’s advancement in salary by the Company will be
considered, that promotion, inter alia, to be weighed in light of the Company’s
condition, compliance with the Company’s goals, employee’s skills, performance
and devotion to the work.     6.3   It is hereby clarified that notwithstanding
the stated in this clause 6, the definition of the Employee as Vice-President
and/or change in the terms of her employment as stated in clause 6.1 and/or the
advancement of the Employee in her salary as stated in clause 6.2 will be at the
sole discretion of the Company, and the Company assumes no obligation whatsoever
to promote the Employee in the Position and/or in Salary as stated in these
clauses.

7.   Manager’s and work disability insurance

  7.1   The Company will contribute in respect of a manager’s insurance policy
for the benefit of the Employee amounts to the extent of 8.3% of the monthly
salary in respect of severance compensation and 5% of the monthly salary in
respect of provident savings payments. The Employee hereby agrees that the
Company will deduct from her monthly salary and remit to the above policy
contributions in the



--------------------------------------------------------------------------------



 



4

      sum of 5% of the monthly salary on account of the Employee, in respect of
provident pay. It is further agreed that the Company will make contributions at
its expense to the Employee’s work disability insurance policy, in the sum of
2.5% of the Salary.     7.2   The manager’s insurance policy will be owned by
the Company from the date of the Employee commencing her employment. In the
event of a severance of the employer-employee relationship between the Company
and the Employee, the Employee will be entitled to assign such insurance policy,
including the severance pay fund therein, into her name, provided such
termination has not occurred in the circumstances set out in clause 15.2 hereof,
in which case and subject to any law, the Company will be exempt from releasing
to the Employee the monies that have been contributed at the expense of the
Company to such insurance policy, and it will not be bound to instruct the
insurance company or the severance compensation fund, as appropriate, to pay the
Employee such monies.

8.   Study fund       The Employer will contribute to a Study fund in favour of
the Employee 7.5% of the amount of the monthly Salary at the expense of the
Company and 2.5% of the amount of the monthly salary at the expense of the
Employee. The Employee hereby agrees to the making of the contributions from her
salary by the Company as stated for purposes of the Study fund.   9.   Granting
of options       Subject to the conditions contained in this clause 9, the
Company will grant the Employee options to acquire ordinary shares of the
Company at the rate of 0.5% (half a percent) of the issued share capital of the
Company as of the date of this Agreement, pursuant to the Company’s option plan
as applicable from time to time. Notwithstanding that stated, the allotment will
be subject to the approval of the Board of Directors of the Company, and the
signature of an option agreement between the Employee and the Company, to the
Company’s satisfaction. If such options are granted, the exercise price thereof
will be as determined by the Board of Directors, and they will vest gradually
over a four (4) year vesting period, pursuant to the conditions that will be set
in the option agreement or such option plan, and will be subject to all the
remaining conditions of the option plan, option agreement and the law.   10.  
Working hours

  10.1   The Employee hereby declares and acknowledges that she is employed by
the Company in an executive position, that her work and position in the Company
require a special method of personal trust and that the terms of her employment
do not allow the Company to supervise her work and rest hours, and, therefore,
the Work and Rest Hours Law, 5711-1951 does not apply to her.     10.2   The
Employee hereby declares and acknowledges that she is aware and agrees that her
employment with the Company will require her to work also at hours outside the
usual working hours and may include trips inside and out of Israel, and she
undertakes to work overtime and take such trips in accordance with the Company’s
requirements and pursuant to the needs of the work. It is agreed and stated that
the Employee’s salary has been set taking into account that stated



--------------------------------------------------------------------------------



 



5

      above, and she will not be entitled to any additional payment beyond that
expressly provided in this Agreement for working overtime and for such trips.

11.   Fringe Benefits

  11.1   Vacation leave         The Employee will be entitled to 22 vacation
days per year, and proportionately for part of the year. In reckoning the
vacation days, Saturdays and Festivals will not be taken into account. The date
of the vacation will be arranged between the Employee and the Company’s CEO. The
Company will pay the Employee on the annual vacation days her Salary in full and
all the benefits and ancillary fringe benefits. The vacation days may be
accumulated up to a maximum of 44 days, but may not be redeemed in cash by the
Employee except (and without derogating from any of the Company’s rights
pursuant to this Agreement and/or at law) in the case of termination of the
employer-employee relationship (in which case the Employee will be entitled to
encash the vacation days that have accrued in her favor, but in no event for
more than such period of 44 days).     11.2   Vacation allowance         The
Employee will be entitled to payment of vacation allowance pursuant to the
provisions of law.

12.   Vehicle

  12.1   The Company will provide the Employee with a vehicle during the course
of her employment, such vehicle having an engine capacity of 1600cc., like a
Toyota Corolla, Mazda 3 or like vehicle, at the discretion of the Company (“the
Vehicle”). The expenses of using the Vehicle will be borne and paid by the
Company.     12.2   Notwithstanding that stated, it is hereby clarified that
(1) without derogating from the generality of that stated in clause 19.2 hereof,
any tax liability in respect of providing vehicle to the Employee as stated and
the use thereof will be borne solely by the Employee, who will also bear every
such expense, and (2) the Company will bear no responsibility (a) to pay fines
that will be imposed in respect of the Vehicle and/or (b) for the unlawful or
unreasonable use of the Vehicle, and any such liability will attach exclusively
to the Employee.

13.   Expenses       The Company will reimburse the Employee for her expenses in
connection with performance of the Position, up to the monthly sum of NIS. 500,
against receipts and in accordance with the Company’s procedures existing from
time to time. Notwithstanding the foregoing, the amount of the reimbursement in
respect of traveling and staying abroad within the scope of the Employee’s
Position in the Company will be in accordance with the Company’s procedures, as
existing from time to time. The reimbursement of additional expenses beyond the
above amount will only be paid to the extent approved in advance by the CEO of
the Company.



--------------------------------------------------------------------------------



 



6

14.   Telephone       During the term of this Agreement, the Company will
provide the Employee with a cellular telephone. The expenses of using the
cellular telephone up to the sum of NIS. 1,000 will be borne and paid by the
Company. The expenses of using the cellular telephone that exceed the sum of
NIS. 1,000 per month will be borne by the Employee. In addition, the Company
will reimburse the Employee for further telephone expenses for calls made within
the course of the work, if any.       The cellular telephone will at all times
remain in the ownership of the Company and be returned to the Company
immediately upon the termination of this Agreement, for any reason whatsoever.  
15.   Term of the Agreement

  15.1   This Agreement will enter into effect on 19th December, 2004, and is
made for an indefinite period and may be brought to an end by the parties by
60 days prior notice in writing. It is further hereby agreed that
notwithstanding the foregoing, the Company reserves the right not to use the
Employee’s services during the period of the prior notice mentioned or part
thereof, provided that the Company pays her for the equivalent of the prior
notice.     15.2   Notwithstanding the foregoing the Company will be entitled to
bring this Agreement to an end immediately, upon the occurrence of one or more
of the following events:

  15.2.1   The Employee has committed a fundamental breach of this Agreement and
has failed to rectify the same within 5 days of receiving notice to do so.    
15.2.2   The Employee has been convicted of an infamous;     15.2.3   The
Employee has betrayed her position with the Company or has breached her
fiduciary duty towards it;     15.2.4   The Employee has breached the provisions
contained in clauses 16, 17 and/or 18 hereof.     15.2.5   The Employee has
wilfully caused or with gross negligence or assisted others wilfully or with
gross negligence, to cause damage to the Company or its property.     15.2.6  
In any case where full or partial payment of severance pay to the Employee may
be denied, in accordance with the law customary in Israel.

  15.3   Without derogating from any of the Company’s rights pursuant to this
Agreement and/or under the law, where the Employee has been dismissed by the
Company in the circumstances set out in clause 15.2 above, the Company may
immediately terminate payment of the Employee’s Salary and payment of the fringe
benefits and immediately cease providing a vehicle for the Employee’s use.    
15.4   The Employee undertakes, upon the termination of her employment with the
Company, for any reason whatsoever, to hand over her position in an orderly
fashion and fully co-operate with such person as the Company will instruct. The
Employee further undertakes that upon the termination of her work in the
Company, for any reason whatsoever, or at the Company’s first request, whichever
is the earlier, she will hand over to the Company all the documents,
information, equipment and material in any form whatsoever, that has reached her



--------------------------------------------------------------------------------



 



7

    or that has been prepared by her in connection with her employment at the
Company.

16.   Confidentiality

  16.1   The Employee hereby declares and acknowledges that she is aware that
the information and knowledge of any kind whatsoever that has been or will be
conveyed to her and/or which has or will reach her knowledge during the course
of and/or consequent upon her employment with the Company, including, and
without derogating from the generality of the foregoing, information relating to
the Company’s business, its know-how, (including technical, professional,
trading and/or economic know-how), technology, suppliers, products, plans,
customers, contractors, employees and the like (hereinafter: “the Information”)
are highly confidential and of great value to the Company, and constitute
professional and trade secrets of the Company and the disclosure thereof could
cause damages and losses to the Company.     16.2   The Employee undertakes to
keep absolutely secret all the Information, and not to disclose the same to any
other person or entity, nor enable the disclosure thereof by others, directly or
indirectly, (except as required in order to perform her Position, pursuant to
this Agreement), either during the period of her employment with the Company as
well as after the termination, for any reason whatsoever, of her employment with
the Company, without any limitation in time. The foregoing will not apply to
Information for which there is a duty to disclose by order of the court (subject
to the Employee notifying the Company a reasonable time in advance of the duty
to disclose the Information according to the order, and only disclose that part
of the Information the disclosure of which is required by the order) and
information that has fallen into the public domain, otherwise than by reason of
any act or omission of the Employee.         Pursuant to the Company’s demand,
from time to time, the Employee will sign a letter of undertaking to maintain
confidentiality and prevent a conflict of interest, such letter to be in the
form acceptable for the time being in the Company.     16.3   The Employee
undertakes not to effect with the Information any use of whatsoever kind
(directly or indirectly) otherwise than for the purpose of performing her
Position, pursuant to this Agreement, both during and after the termination, for
any reason whatsoever, of her employment with the Company, without limitation in
time.     16.4   The Employee declares and acknowledges that the Company is not
granting to her by virtue of this Agreement and/or her employment in the Company
and/or otherwise, any right of any kind whatsoever, in or in connection with the
Information, and that the Information is the Company’s exclusive property and
will remain the Company’s exclusive property at all times, and without
limitation in time.     16.5   The Employee declares and acknowledges that
irreversible damages will be caused the Company, that cannot be remedied and/or
compensated for financially, in the event of the Employee failing to meet her
commitments under this Agreement, and that the Company could find itself in a
situation in which it will have no suitable remedy by virtue of the law in the
event of a breach by the



--------------------------------------------------------------------------------



 



8

      Employee of such undertakings. In light of the foregoing, the parties
hereby agree that the Company will be entitled to apply for and obtain an
injunction or such other relief as it may request, in the event of a breach or
reasonable concern of a breach of the Employee’s undertakings under this
Agreement.

17.   Non-competition

  17.1   The Employee undertakes that unless she receives the prior written
consent of the Company, during the entire term of the existence of the
employer-employee relationship between her and the Company and for a period of
12 months thereafter, for any reason whatsoever, she will not work for nor take
part, directly or indirectly, in any business, whether incorporated or
unincorporated, that competes with the Company or its business directly, all
whether within the area of the State of Israel or abroad.     17.2   In addition
the Employee undertakes that for a period of 24 months after the date of
expiration of her employment with the Company, not to turn to or have any
business connection whatsoever with any person or entity who, on or around the
date of the termination of the Employee’s employment, were customers and/or
suppliers of the Company, or were in negotiations with the Company in connection
with the carrying out of any business with it and/or were the Company’s
employees and/or contractors and/or advisors and/or with any person or entity
who, on such date was in any other business contact with the Company, all this
in order to carry out directly or indirectly any act which might interfere with
the relationship between the Company and any of the parties mentioned above,
and/or damage the Company in any form or manner whatsoever.     17.3   For the
avoidance of any doubt, the Employee’s undertakings according to this clause 17
are in addition to all the Employee’s undertakings under this Agreement,
including, but without derogating from the generality of the foregoing, her
undertaking according to clauses 16 and 18 of this Agreement. The Employee
hereby declares and acknowledges that her undertakings according to this clause
17 are reasonable in the circumstances and that the amount of her salary has,
inter alia, been set on reliance on these undertakings and constitutes proper
consideration for such undertakings.     17.4   For the purpose of this clause
17 – “directly or indirectly” includes, without derogating from the generality
of the foregoing, by means of engaging in business as an owner, self-employed
person, shareholder, partner, director, manager, agent, distributor, supplier,
contractor, sub-contractor, employee, clerk or advisor.

18.   Inventions and Developments

  18.1   In this Agreement, the expression “development” means, any idea and/or
invention and/or design and/or patent and/or copyright and/or document and/or
software and/or computer programs of any kind whatsoever and/or process and/or
system and/or procedure, all these including all and any accompanying
documentation or annexed thereto, on any media whatsoever and including all the
versions and copies thereof and everything pertaining thereto or resulting
therefrom, including, and without derogating from the generality of the
foregoing, any intellectual property right in connection therewith, all that has
been developed and/or invented and/or written and/or created by the Employee
during the period



--------------------------------------------------------------------------------



 



9

      of the employment in the Company and/or as a result of her work in the
Company, whether alone or together with others, in their entirety or in part.  
  18.2   It is agreed and declared that the developments are and will be the
Company’s full and exclusive property and that the Employee has and will have
any right therein whatsoever. For the removal of any doubt the Employee hereby
transfers and assigns to the Company all of her rights, including, but without
derogating from the generality of that stated, the right of ownership which she
has or will have, alone or jointly with others, in all the developments, whether
they are registrable as a patent or protectable as copyright, or protectable as
intellectual or material property in any other way, or not.     18.3   For the
avoidance of any doubt it is clarified that the Company will be entitled to use
and market the developments and/or protect the same with registration by law or
by any other method and also make changes and/or translations and/or derivative
works thereof and/or translations thereof and/or exploit or use the same in any
other way, for any purpose whatsoever, and on such terms as the Company will
deem fit, at its sole discretion, without the need of the Employee’s consent and
without derogating from the generality of that stated in clause 18.4 hereof,
without the Employee being entitled by reason thereof to any consideration
whatsoever.     18.4   The Employee will have no claim of any kind whatsoever
against the Company in connection with any development. Without derogating from
the foregoing, the Employee will not be entitled to receive any payment or other
consideration in respect of the developments in addition to regular salary in
respect of the period of her employment in the Company.     18.5   In connection
with any one of the developments, the Employee undertakes to convey all
information and particulars and, at the Company’s request, to co-operate and
promptly sign any document, including a specific transfer of ownership or any
other right to the Company and effect any act that is required in order to
enable the Company to register a patent, copyright or any protection, in any
country whatsoever, or to realize its rights in any other way.     18.6   The
Employee’s undertakings and the rights of the Company by virtue of this clause
18 are unlimited in time and are in addition to and does not derogate from any
other right of the Company by law.

19.   Miscellaneous

  19.1   This Agreement encompasses the agreement between the parties and no
agreement, memorandum, negotiations, statement, representation, undertaking or
accord, whether made in writing or by word of mouth, expressly or impliedly
between the parties prior to the signature of this Agreement, will be of any
effect.     19.2   It is hereby agreed that the Employee will bear all taxes and
other compulsory payments that will apply to her in respect of all the amounts
that will be paid to her under this Agreement and in respect of all the benefits
and/or advantages that will be conferred upon her, and the Company will deduct
from her Salary the amount of any tax and/or other compulsory payment the
deduction of which is required by any law.



--------------------------------------------------------------------------------



 



10

  19.3   No conduct by any of the parties will be deemed to be a waiver of any
of that party’s rights hereunder or under any law and/or as a waiver or consent
on its part to any breach or non-performance of any condition whatsoever unless
such waiver or consent (as appropriate) has been approved by that party in
writing.     19.4   Insofar as any of the undertakings of any party to this
Agreement as set out herein are declared to be void or unenforceable this will
not derogate from any of the other undertakings of that party, which will remain
in full force and effect. Insofar as such undertaking is found to be void or
unenforceable by reason of the extent or period thereof or like limitations,
such unenforceable undertaking will be restricted so as to be enforceable in the
extent and for the maximum period permitted by law, and which do not exceed the
extent and period specified in this undertaking.     19.5   This Agreement is
subject to Israeli law and any dispute relating thereto will be disposed of in
the authorized court in Tel Aviv — Yafo.     19.6   This Agreement may not be
assigned or transferred by the Employee in any manner or to any person or body.
    19.7   No modification to this Agreement will be of any effect nor may any
of the conditions thereof may be amended without a written document bearing the
signature of the parties. For the avoidance of any doubt it is clarified that
none of the conditions of this Agreement may be amended by way of conduct,
custom, and etc.     19.8   The addresses of the parties for the purposes of
this Agreement are as set out at the head of this Agreement. Any notice
(1) which will be sent by registered mail by one party to the other according to
such address will be deemed to have been received by the addressee within 72
hours of the time of posting in Israel; (2) which has been delivered personally
– will be deemed to have been received by the addressee at the time of service
and, (3) if despatched by fax, will be deemed to have been received by the
addressee at the end of the transmission thereof and the receipt of a
confirmation of despatch by the fax device from which the notice was sent.    
19.9   The provisions of clauses 2.2, 7.2 and 12.2, the second paragraph of
clause 14, 15.3, 15.4, 16, 17, 18, 19.2, 19.3, 19.5, 19.6, 19.8 and 19.9 will
remain in force even after the termination of this Agreement for any reason
whatsoever.

In witness whereof the parties have set their hands:

                 
 
  /s/ David Aviezer
 
The Company       /s/ Einat Almon
 
The Employee    
 
               
By:
  David Aviezer
 
             
 
  Protalix Ltd.
Corporate no. 511903288            